Citation Nr: 0902433	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-17 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to extension beyond November 30, 2005, of a 
temporary total rating for convalescence following right 
shoulder surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to July 
1997, including decorated combat service, and his awards 
include the Combat Infantryman Badge.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which granted a temporary total 
rating from September 30, 2005, to November 30, 2005, based 
on right shoulder surgery requiring convalescence.  A June 
2006 rating decision denied an extension of the temporary 
total rating.  


FINDING OF FACT

The competent medical evidence reflects that the veteran did 
not require convalescence beyond November 30, 2005, following 
right shoulder surgery.  


CONCLUSION OF LAW

Extension beyond November 30, 2005, of a temporary total 
rating for convalescence following right shoulder surgery is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.30 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in December 2005 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted post-service 
Army medical records and was provided an opportunity to set 
forth his contentions during a November 2008 hearing before 
the undersigned Acting Veterans Law Judge.  The appellant was 
afforded a VA medical examination in January 2006.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
June 2008, the veteran stated that he had no additional 
evidence to submit and requested that his claim be forwarded 
to the Board for a decision.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran contends that an extension of his temporary total 
rating for convalescence to February 15, 2006, is warranted 
because his physical therapy continued until that date.  
During the November 2008 hearing, he acknowledged that he 
returned to work as a high school teacher on approximately 
December 1, 2005.  He qualified this by noting that he had an 
assistant to help him, he was not doing many of his usual job 
functions, and he was still going to physical therapy three 
times a week. 

Under 38 C.F.R. § 4.30, a temporary total rating for 
convalescence will be assigned from the date of hospital 
admission and continue for 1, 2, or 3 months from the first 
day of the month following hospital discharge when treatment 
of a service-connected disability results in: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight- bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  An extension of 1, 2, or 3 months beyond the 
initial 3 months may be granted and extensions of 1 or more 
months up to 6 months beyond the initial 6 months period may 
be made, upon request.  38 C.F.R. § 4.30.

The U.S. Court of Appeals for Veterans Claims (Court) has 
determined that the inability to return to any employment 
would, in fact, show a need for continuing convalescence 
under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291 
(1995).

On September 30, 2005, at Blanchfield Army Community 
Hospital, the veteran underwent glenohumeral arthroscopy with 
debridement of partial thickness rotator cuff tear and 
arthroscopic biceps tenotomy; arthroscopic subacromial 
decompression with acromioplasty; and open biceps tenodesis.  
The February 2006 rating decision granted a temporary total 
rating from September 30, 2005, to November 30, 2005.  A June 
2006 rating decision denied an extension of the temporary 
total rating.  

The objective medical evidence of record does not indicate 
the presence of severe postoperative residuals subsequent to 
November 30, 2005.  There is no medical evidence of 
incompletely healed surgical wounds, therapeutic 
immobilization of one major joint or more, application of a 
body case, or the necessity for house confinement.  38 C.F.R. 
§ 4.30.  In fact, the veteran himself has testified that he 
was able to return to work on approximately December 1, 2005, 
albeit with assistance and limited responsibilities.  The 
disability picture presented by the veteran's ability to work 
full time on even a limited basis indicates that he did not 
require convalescence beyond November 30, 2005.  The 
preponderance of the evidence is therefore against the 
extension of a temporary total convalescent rating beyond 
November 30, 2005.


ORDER

Extension beyond November 30, 2005, of a temporary total 
rating for convalescence following right shoulder surgery is 
denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


